Citation Nr: 0403594	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-10 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
laceration on the right knee over the patella.

2.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

A hearing was held at the RO in March 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.

Unfortunately, for the reasons explained below, the Board 
cannot yet issue a decision in this case.  So the claims are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In claims for VA disability compensation, the assistance 
provided by the Secretary under 38 U.S.C.A. § 5103A(a) shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  This VA duty to assist includes 
situations where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The examination of 
record is inadequate to determine the severity of the 
veteran's service-connected laceration on his right patella.  
Therefore, another examination should be obtained.  38 C.F.R. 
§ 4.2.



The issue of entitlement to a higher rating for the 
laceration on the right patella is inextricably intertwined 
with the other claim for service connection for 
bilateral degenerative joint disease of the knees, inasmuch 
as knee disability attributable to the service-connected 
laceration may be found on this examination, and, therefore, 
could affect the outcome of the claim for service connection.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The 
veteran has expressed dissatisfaction with the limited scope 
of his December 2001 VA compensation examination.  The Board 
also notes that additional medical records pertinent to the 
claim have been obtained since that examination.  Therefore, 
another examination should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the information 
necessary to acquire his complete clinical records 
pertaining to any treatment for a knee condition 
that are not currently on file.

2.  Review the claims file and ensure that all 
notification and development action required by the 
VCAA is completed.  In particular, ensure that the 
new notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.  Also request that the veteran submit 
all relevant evidence and information in his 
possession.

3.  Upon completion of the above, schedule the 
veteran for a VA skin examination to determine the 
extent, if any, of the residuals of the laceration 
on his right patella.  The examiner should list all 
the complaints the veteran has concerning the 
laceration.  The examiner also should describe the 
scar and indicate any associated residual 
disability - such as pain, tenderness or functional 
limitation that is attributable to it.  If there is 
none, the examiner should so state.  If, on the 
other hand, the scar causes limitation of function, 
please describe the specific limitation of function 
in terms of limitation of motion of the affected 
part, including any loss of function due to pain.  
Any necessary diagnostic studies to make these 
determinations should be done, and the examiner 
should have access to the claims file for a review 
of the veteran's pertinent medical history.

4.  Also schedule the veteran for an appropriate VA 
examination to determine exactly what knee 
disorders he currently has, and to determine 
whether it is at least as likely as not that any 
current knee disorder is related to his service in 
the military.  (Note:  a VA physician who examined 
the veteran in December 2001 concluded there is no 
relationship between the service-connected 
superficial laceration on his right patella and the 
eventual development of advanced degenerative joint 
disease in both knees.  Conversely, more recently 
during his March 2003 travel Board hearing, the 
veteran submitted a statement from another 
physician, Jerry D. Clark, M.D., indicating the 
veteran has osteophytosis of the right patellar 
secondary to an old injury in 1945).  So please, if 
possible, reconcile these two somewhat conflicting 
medical opinions.  And to facilitate doing this, 
please review these medical reports and the other 
relevant evidence in his claims file.

5.  Then readjudicate the veteran's claims.  If 
they continue to be denied, send him and his 
representative a supplemental statement of the case 
(SSOC) and give them an opportunity to respond 
before returning the case to the Board for further 
appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




